ITEMID: 001-100665
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: FAKHRETDINOV and OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 1. The applicants are Russian nationals. The first applicant, Rustem Rifovich Fakhretdinov, was born in 1973 and lives in Oktyabrskiy in the Republic of Bashkortostan. The second applicant, Vladimir Viktorovich Kuzovlev, was born in 1950 and lives in Uzlovaya in the Tula Region. He is represented by L.S. Sladkikh, a lawyer practising in Shvartsevskiy, Tula Region. The third applicant, Valeriy Leonidovich Sergeyev, was born in 1952 and lives in Pobednoye in the Orel Region.
2. The facts of the case, as submitted by the applicants, may be summarised as follows.
3. On 12 May 2005 the applicant was arrested on suspicion of a drug offence. On 29 December 2007 he was convicted by Salavat Town Court, Republic of Bashkortostan, of unlawful dealing in drugs and sentenced to five years' imprisonment. On 23 December 2008 the conviction was upheld on appeal by the Supreme Court of the Republic of Bashkortostan.
4. On 28 June 2001 the applicant lodged a claim for invalidation of certain gift agreements, which he later supplemented with other claims. His claims were dismissed in a judgment of 17 March 2008 by Uzlovaya Town Court, Tula Region. On 10 July 2008 Tula Regional Court upheld part of the judgment on appeal and remitted the rest for fresh consideration. On 19 May 2009 the trial court partially granted the applicant's claims invalidating certain transactions and third persons' property titles and acknowledging the applicant's title to a plot of land and a house. The judgment was upheld on appeal on 16 July 2009.
5. On 5 June 2002 the authorities instituted criminal proceedings against the applicant. On 24 September 2008 the justice of the peace of Verkhovskiy District, Orel Region, found the applicant guilty of infliction of bodily harm through negligence, did not impose any sanction due to the expiry of the time-limit for criminal prosecution and partly granted a civil suit against him. On 17 July 2009 Verkhovskiy District Court, Orel Region, upheld the judgment on appeal after some minor changes. The conviction was finally upheld at a third level of jurisdiction by Orel Regional Court on 13 October 2009.
6. On 4 May 2010 the Government informed the Court that in response to the pilot judgment two federal laws had been enacted, introducing a new domestic remedy in respect of lengthy judicial proceedings and delayed enforcement of domestic judgments against the State. The laws entered into force on the same date (“the Compensation Act”, see part B below).
7. In May 2010 the Registry of the Court informed the applicants in the present cases and all other applicants in the same position of the new remedy, advising them to make use of it within the six-month time-limit set by the Compensation Act (see paragraph 16 below).
8. By a letter of 4 June 2010 Mr Fakhretdinov informed the Court in response that he had indeed brought a relevant claim before a domestic court in accordance with the new statute.
9. By a letter of 22 June 2010 Mr Sergeyev expressed an intention to lodge such a claim but cast strong doubts as to the effectiveness of the procedure, and added that it had not been available at the time of his application to the Court.
10. All the applicants explicitly maintained their complaints concerning undue length of the proceedings before the Court. Mr Fakhretdinov furthermore insisted on his other complaint (see paragraph 18 below).
11. On 30 April 2010 the Russian Parliament adopted a Federal Law no. 68-ФЗ “On Compensation for Violation of the Right to a Trial within a Reasonable Time or the Right to Enforcement of a Judgment within a Reasonable Time” (“the Compensation Act”). On the same date the Parliament adopted a Federal Law, no. 69-ФЗ, introducing a number of corresponding changes to the relevant federal laws. Both laws entered into force on 4 May 2010.
12. The Compensation Act entitles a party concerned (“an applicant”) to bring an action for compensation of the violation of his or her right to a trial within a reasonable time or of the right to enforcement within a reasonable time of a judgment establishing a debt to be recovered from State budgets (Section 1, § 1). Such compensation can only be awarded if the alleged violation took place independently of the applicant's own actions except those taken in the circumstances of force majeure. A breach of the statutory time-limits for examination of the case does not amount per se to a violation of the right to a trial within a reasonable time or right to enforcement of a judgment within a reasonable time (Section 1, § 2). A compensation award is not dependent on the competent authorities' fault (Section 1, § 3).
13. The compensation is awarded in monetary form (Section 2, § 1). The amount of the compensation should be determined by courts according to the applicant'
14. Section 3 sets out the rules of jurisdiction and procedure. It states in particular that a claim for compensation for excessively lengthy civil and criminal proceedings should be brought to a court of general jurisdiction, and a claim concerning commercial proceedings to a commercial court. Such a claim can also be introduced as part of an application for supervisory review of the decisions of commercial courts. This provision further sets down the conditions to be satisfied prior to lodging a claim for compensation. Thus, in the case of civil proceedings the claim should be lodged within six months of the last judicial decision, or prior to termination of the proceedings provided that their length has exceeded three years and the applicant has applied for their expedition in a procedure determined by statute. In the case of criminal proceedings the claim for compensation should be lodged within six months of the entry into force of a final judicial decision, or prior to termination of the proceedings if their length has exceeded four years and the applicant has applied for their expedition in a procedure determined by statute.
15. A court decision granting compensation is subject to immediate enforcement (Section 4, § 4). It may be appealed against in accordance with the procedural legislation in force (Section 4, § 5). The costs of payment of compensation awards are included in the federal budget, in the budgets of federal entities and in local budgets (Section 5, § 3).
16. All individuals who have complained to the European Court of Human Rights that their right to a trial within a reasonable time or to enforcement of a judgment within a reasonable time has been violated may claim compensation in domestic courts under the Compensation Act within six months of its entry into force, provided the European Court has not ruled on the admissibility of the complaint (Section 6 § 2).
